                                                     Case 2:17-cv-01964-JCM-BNW Document 196
                                                                                         195 Filed 03/22/21
                                                                                                   03/18/21 Page 1 of 4




                                                 1    LYSSA S. ANDERSON
                                                      Nevada Bar No. 5781
                                                 2    RYAN W. DANIELS
                                                      Nevada Bar No. 13094
                                                 3    KRISTOPHER J. KALKOWSKI
                                                      Nevada Bar No. 14892
                                                 4    KAEMPFER CROWELL
                                                      1980 Festival Plaza Drive, Suite 650
                                                 5    Las Vegas, Nevada 89135
                                                      Telephone: (702) 792-7000
                                                 6    Fax:        (702) 796-7181
                                                      landerson@kcnvlaw.com
                                                 7    rdaniels@kcnvlaw.com
                                                      kkalkowski@kcnvlaw.com
                                                 8
                                                      Attorneys for Defendants
                                                 9    Las Vegas Metropolitan Police Department
                                                      Michael Rose, Jacqulyn Schumaker,
                                                10    Cesar Esparza, Robert Burleson,
                                                      Neldon Barrowes, Kevin Kegley,
                                                11    Jeanette Dillon and Linda Buchanan

                                                12                                           UNITED STATES DISTRICT COURT

                                                13                                               DISTRICT OF NEVADA

                                                14    JUSTIN L. TRIPP,                                      CASE NO.:   2:17-cv-01964-JCM-BNW

                                                15                             Plaintiff,
                                                      vs.                                                        STIPULATION TO EXTEND
                                                16                                                            DISPOSITIVE MOTION DEADLINE
                                                      CLARK COUNTY, et al.                                             [ECF No. 192]
                                                17
                                                                               Defendants.                              (Second Request)
                                                18

                                                19

                                                20               Pursuant to LR 6-1 and LR 26-3, Defendants Las Vegas Metropolitan Police Department

                                                21    (“LVMPD”), Michael Rose, Jacqulyn Schumaker, Cesar Esparza, Robert Burleson, Neldon

                                                22    Barrowes, Kevin Kegley, Jeanette Dillon and Linda Buchanan (“LVMPD Defendants”),
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23    Defendants, NaphCare, Inc. Harry Duran, M.D., Eric Lopez, P.A. and Rachel Rudd (“Naphcare
                           Suite 650




                                                24    Defendants”) and Plaintiff, Justin L. Tripp (“Plaintiff”) by and through their respective Counsel


                                                      2774743_1.doc 6943.172
                                                                                                                                             Page 1 of 4
                                                     Case 2:17-cv-01964-JCM-BNW Document 196
                                                                                         195 Filed 03/22/21
                                                                                                   03/18/21 Page 2 of 4




                                                 1    hereby stipulate, agree, and request that this Court extend the dispositive motion deadline from

                                                 2    the current date of March 26, 2021 as the parties anticipate additional time is needed to prepare

                                                 3    the Motions due to pending deadlines and hearings in other matters.

                                                 4               A.            Discovery Completed to Date

                                                 5               All discovery in this case has been completed. The parties exchanged numerous Rule 26

                                                 6    Disclosures, exchanged and responded to written discovery (Interrogatories, Requests for

                                                 7    Production of Documents and Requests for Admissions), served third-party Subpoenas, took the

                                                 8    deposition of Plaintiff and disclosed expert reports. Discovery closed on August 28, 2020.

                                                 9               B.            Discovery Remaining to be Completed

                                                10               No further discovery is needed.

                                                11               C.            Reason for Request for Extension of Dispositive Motion Deadline

                                                12               As stated above, Counsel has numerous other deadlines around the same time that the

                                                13    current dispositive motion deadline is set. As such, the parties are requesting this brief extension

                                                14    at this time.

                                                15               D.            Proposed Extended Deadline for Dispositive Motions

                                                16               Accordingly, the parties respectfully request that this Court enter an order as follows:

                                                17               (1) Dispositive Motions.

                                                18               The parties request the current deadline of March 26, 2021 be extended to April 26, 2021.

                                                19               The parties recognize that they are requesting the instant extension for filing dispositive

                                                20    motions within 21 days before the expiration of the dispositive motion deadline. See LR 26-3.

                                                21    Excusable neglect exists to permit granting the instant requested extension.             In evaluating

                                                22    excusable neglect, the court considers the following factors: (1) the reason for the delay and
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23    whether it was in the reasonable control of the moving party, (2) whether the moving party acted
                           Suite 650




                                                24    in good faith, (3) the length of the delay and its potential impact on the proceedings, and (4) the


                                                      2774743_1.doc 6943.172
                                                                                                                                                   Page 2 of 4
                                                     Case 2:17-cv-01964-JCM-BNW Document 196
                                                                                         195 Filed 03/22/21
                                                                                                   03/18/21 Page 3 of 4




                                                 1    danger of prejudice to the nonmoving party. See Pioneer Inv. Servs. Co. v. Brunswick Assocs.,

                                                 2    507 U.S. 380, 395 S. Ct. 1489, 123 L.Ed.2d 74 (1993). In beginning to prepare dispositive

                                                 3    motions, the parties realized that due to the complexity of the claims in this case, the number of

                                                 4    individual Defendants named and the extensive discovery conducted; additional time is going to

                                                 5    be needed to prepare the motions. This is especially true in light of other hearings, depositions

                                                 6    and deadlines in other matters. Although the parties intended to file the motions by the current

                                                 7    deadline, it has become evident that more time will be needed. Simply put, the parties did not

                                                 8    know twenty-one (21) days ago that more time would be needed.

                                                 9               This request for an extension is made in good faith and joined by all the parties in this

                                                10    case.      Trial is not yet set in this matter and dispositive motions have not yet been filed.

                                                11    Accordingly, this extension will not delay this case. Moreover, since this request is a joint

                                                12    request, no party will be prejudiced. The extension will allow the parties the necessary time to

                                                13    prepare motions.

                                                14               DATED this 18th day of March, 2021.

                                                15    HATFIELD & ASSOCIATES, LTD.                             KAEMPFER CROWELL

                                                16
                                                      By:      /s/ Trevor J. Hatfield                         By:   /s/ Lyssa S. Anderson
                                                17          TREVOR J. HATFIELD (7373)                         LYSSA S. ANDERSON (5781)
                                                            703 S. 8th Street                                 RYAN W. DANIELS (13094)
                                                18          Las Vegas, NV 89101                               KRISTOPHER J. KALKOWSKI (14892)
                                                            Attorneys for Plaintiff                           1980 Festival Plaza Drive, Suite 650
                                                19                                                            Las Vegas, Nevada 89135

                                                20                                                            Attorneys for Defendants
                                                                                                              Las Vegas Metropolitan Police
                                                21                                                            Department, Michael Rose, Jacqulyn
                                                                                                              Schumaker, Cesar Esparza, Robert
                                                22                                                            Burleson, Neldon Barrowes, Kevin
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                                                                              Kegley, Jeanette Dillon and Linda
                                                23
                           Suite 650




                                                                                                              Buchanan

                                                24


                                                      2774743_1.doc 6943.172
                                                                                                                                                Page 3 of 4
                                                     Case 2:17-cv-01964-JCM-BNW Document 196
                                                                                         195 Filed 03/22/21
                                                                                                   03/18/21 Page 4 of 4




                                                 1    LAW OFFICES OF LAURIA,
                                                      TOKUNAGA, GATES & LINN
                                                 2

                                                 3    By:      /s/ Paul A. Cardinale
                                                            PAUL A. CARDINALE (6858)
                                                 4          601 S. Seventh St.
                                                            Las Vegas, NV 89101
                                                 5          Attorneys for Defendants NaphCare,
                                                            Inc. Harry Duran, M.D., Eric Lopez,
                                                 6          P.A. and Rachel Rudd

                                                 7
                                                                 IT IS SO ORDERED:          ORDER
                                                 8
                                                                                IT IS SO ORDERED
                                                 9                                     UNITED
                                                                                DATED: 4:22     STATES
                                                                                            pm, March 22,DISTRICT
                                                                                                         2021     COURT JUDGE
                                                                                       CASE NO.: 2:17-cv-01964-JCM-BNW
                                                10

                                                11                              BRENDA WEKSLER
                                                                                UNITED STATES MAGISTRATE JUDGE
                                                12

                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                      2774743_1.doc 6943.172
                                                                                                                                Page 4 of 4
